DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 14-24 are allowed.

Reasons For Allowance

The following is an examiner’s statement of reasons for allowance: The claims are allowable over the prior art of record because none of the references of record teaches or render obvious the combination of all elements as claimed:

A source driving circuit used in a display device, comprising:
a plurality of source driving units, each of which is configured to generate a corresponding source driving signal; a power supply line, configured to providing a power supply voltage, wherein a plurality of power supply nodes are distributed on the power supply line and each one of the plurality of source driving units is connected to a corresponding one of the plurality of power supply nodes to receive the power supply voltage;
an equalization line, having a receiver end for receiving an equalizing voltage, wherein the equalization line is connected to each one of the plurality of source driving units; and a first switching transistor, connected in series in the equalization line and having a control terminal to receive a first enable signal, wherein, under a circumstance that the first enable signal is active, the first switching transistor is turned on and the equalization line provides the equalizing voltage to each one of the plurality of source driving units, while under a circumstance that the first enable signal is inactive, the first switching transistor is turned off to stop providing the equalizing voltage to the equalization line, at least a portion of the equalization line is connected to at least a portion of the power supply line in parallel.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN MORALES whose telephone number is (571)270-5797.  The examiner can normally be reached on 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BENJAMIN MORALES/
Patent Examiner
Art Unit 2624



/KENT W CHANG/Supervisory Patent Examiner, Art Unit 2624